Title: From Benjamin Franklin to Charles Thomson, 5 February 1775
From: Franklin, Benjamin
To: Thomson, Charles


Dear Sir
London Feb. 5. 1775
I received duly your Favours of Nov. 1. by Capt. Falconer, and afterwards that of Oct. 26. both inclosing the Letter from the Congress, and the Petition to the King. Immediately on Receipt of the first I wrote to every one of the other Gentlemen nominated, and desired a Meeting to consult on the Mode of presenting the Petition committed to our Care. Three of them, vizt Mr. Burke, Mr. Wentworth, and Mr. Life, declined being concerned in it, and without consulting each other gave the same Reason, viz. That they had no Instructions relating to it from their Constituents. Mr. Garth was out of Town. So it rested on Mr. Bollan, Mr. Lee and myself. We took Council with our best Friends, and were advised to present it through Lord Dartmouth, that being the regular official Method, and the only one in which we might on Occasion call for an Answer. We accordingly waited on his Lordship with it, who would not immediately undertake to deliver it, but requested it might be left with him to peruse, which was done. He found nothing in it improper for him to present, and afterwards sending for us he informed us, that he had presented the Petition to his Majesty, who had been pleased to receive it very graciously, and to command him to tell us, it contain’d Matters of such Importance, that as soon as they met he would lay it before his two Houses of Parliament. We then consulted on the Publication, and were advised by wise and able Men, Friends of America, whose Names it will not be proper to mention, by no means to publish it ’till it should be before Parliament; as it would be deem’d disrespectfull to the King.  We flatter’d ourselves from the Answer given by Lord D. that the King would have been pleased to recommend it to the Consideration of Parliament by some Message; but we were mistaken. It came down among a great Heap of Letters of Intelligence from Governors and Officers in America, Newspapers, Pamphlets, Handbills, &c from that Country, the last in the List and laid upon the Table with them, undistinguished by any particular Reccommendation of it to the Notice of either House, and I do not find that it has had any farther Notice taken of it as yet, than that it has been read as well as the other Papers. To draw it into the Attention of the House we petitioned to be heard upon it; but were not permitted. And by the Resolutions of the Committee of the whole House, which I enclose, you will see that it has made little Impression; and from the constant Refusal, Neglect or Discouragement, of American Petitions, these many Years past, our Country will at last be convinc’d that Petitions are odious here and that petitioning is far from being a probable Means of obtaining Redress. A firm, steady, and faithfull, Adherence to the Non-Consumption Agreement is the only Thing to be depended on, it begins already to work, (as you will see in the Votes of the House,) by producing Applications from the Merchants and Manufacturers, and it must finaly lead Parliament into reasonable Measures. At present, the Ministers are encouraged to proceed by the Assurances they receive from America, that the People are not unanimous; that a very great Part of them disapprove the Proceedings of the Congress, and would break thro’ them if there was in the Country an Army sufficient to support these Friends as they are call’d of Government. They rely too on being able to divide us still farther by various Means: for they seem to have no Conception that such a Thing as public Spirit or public Virtue anywhere exists. I trust they will find themselves totaly mistaken.
The Congress is in high Esteem here among all the Friends of Liberty, and their Papers much admir’d. Perhaps nothing of the kind has ever been more thoroughly published or more universally read. Lord Camden spoke highly of the Americans in general, and of the Congress particularly in the House of Lords. Lord Chatham said that taking the whole together, and considering the Members of the Congress as the unsolicited unbiass’d Choice of a great, free and enlightned People, their Unanimity, their Moderation, and their Wisdom, he thought it the most honourable Assembly of Men that had ever been known; that the Histories of Greece and Rome gave us nothing equal to it. Lord Shelburne would not admit that the Parliament of Britain could be comparable with it, a Parliament obeying the Dictates of a Ministry, who in nine Cases out of ten were governed by their under Secretaries.

You will see among the Papers herewith sent, the Motion made by Lord Chatham as preparatory to his Plan, viz. that the Troops should be removed from Boston. I send also a Copy of the Plan itself, which you may be assured is genuine. The Speeches, hitherto published as his, during the Session, are spurious.
The Duke of Richmond and the Duke of Manchester appear’d for us also in the Debate, and spoke extreamly well. Lord Chathams Bill, tho’ on so important a Subject, and offer’d by so great a Character, and supported by such able and learned Speakers, as Camden &c &c was treated with as much Contempt as they could have shown to a Ballad offered by a drunken Porter. It was rejected on a slight reading: without being suffered even to lie on the Table for the Perusal of the Members. The House of Commons too have shown an equal Rashness and Precipitation in Matters that requir’d the most weighty Deliberation, refusing to hear, and entering hastily into violent Measures: And yet this is the Government whose supreme Authority we are to have our Throats cut if we do not acknowledge, and whose Dictates we are implicitly to obey, while their Conduct hardly entitles them to common Respect.
The Agents have not time to make so many Copies of the Papers sent with this, nor indeed of our Letter to the Speakers of the several Assemblies, as would be necessary to send one for each. We therefore send only two, one per Falconer and the other per Laurence to New York, requesting that you would get them Copied at Philadelphia, and forward them Northward and southward one to each Speaker by the earliest Conveyance.

It is thought by our Friends that Lord Chathams Plan, if it had been enacted here, would have prevented present Mischief, and might have been the foundation of a lasting good Agreement. For tho’ in some Points it might not perfectly coincide with our Ideas and Wishes, we might have proposed Modifications or Variations where we should judge them necessary, and in fine the two Countries might have met in perfect Union. I hope therefore it will be treated with Respect by our Writers, and its Author honour’d for the Attempt: for though he has put some Particulars into it, as I think merely by way of complying a little with the general Prejudices here, and to make more material Parts go better down, yet I am persuaded he would not otherwise be tenacious of those Parts, meaning sincerely to make us contented and happy, as far as consistent with the general Welfare.
I need not caution you to let no part of this Letter be copied or printed. With great Esteem I am Sir Your affectionate Friend and humble Servant.
[Ch.?] Thomson Esquire
